                  Case 1:20-cv-06535-LJL Document 12 Filed 12/04/20 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             86 Chambers Street
                                                             New York, New York 10007


                                                                December 2, 2020

        VIA ECF
        Honorable Lewis J. Liman
        United States District Judge
        United States District Court
        500 Pearl Street
        New York, NY 10007

                       Re:     Sanchez v. United States, 20 Civ. 6535 (LJL)

        Dear Judge Liman:

                This Office represents defendant United States of America (the “Government”) in the
        above-referenced case commenced by plaintiff Jose Sanchez pursuant to the Federal Tort Claims
        Act. I write respectfully to request an adjournment of the initial conference scheduled for
        December 16, 2020, at 2 p.m. [ECF No. 9], to a date and time after January 12, 2021 that is
        convenient to the Court and the parties. The extension is requested because plaintiff only
        recently perfected service on the United States under Rule 4(i)(1) of the Federal Rules of Civil
        Procedure by serving this Office with a copy of the summons and complaint on November 13,
        2020. Under Rule 12(a)(2), the Government’s deadline to file an answer or move for dismissal
        of plaintiff’s complaint runs 60 days after service on this Office, which is January 12, 2021.
        Accordingly, the adjournment is requested for the undersigned to complete her factual
        investigation into plaintiff’s allegations, and to prepare and file a response to the complaint.
        Plaintiff’s counsel consents to this request. This is the parties’ second request for an
        adjournment of the initial conference.

                We thank the Court for its consideration of this request.

                                                                   Respectfully,
The initial pretrial conference previously scheduled
for December 16, 2020 is ADJOURNED to January                      AUDREY STRAUSS
21, 2021 at 10:00 a.m.                                             Acting United States Attorney

SO ORDERED. 12/4/2020.                                    By:       /s/ Tomoko Onozawa
                                                                   TOMOKO ONOZAWA
                                                                   Assistant United States Attorney
                                                                   Tel: (212) 637-2721
                                                                   Fax: (212) 637-2686
                                                                   Email: tomoko.onozawa@usdoj.gov

        cc:   James Greenberg, Esq. (via ECF)
              Counsel for Plaintiff
